        Case 3:20-cr-01809-LAB Document 94 Filed 03/25/21 PageID.958 Page 1 of 2
HOLLY A. SULLIVAN
California Bar No. 216376
Federal Defenders of San Diego, Inc.
225 Broadway, Suite 900
San Diego, CA 92101-5008
(619) 234-8467/Fax: (619) 687-2666
      Retained       X Appointed

                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA

PRESIDING JUDGE Larry Alan Burns                   COURT REPORTER: Cynthia Ott

UNITED STATES OF AMERICA,                )                  Criminal No. 20-CR-1809-LAB
(Appellee/Respondent) Plaintiff,         )
                                         )
v.                                       )                  NOTICE OF APPEAL
                                         )                  (CRIMINAL)
Rudy Alvarez                             )
(Appellant/Petitioner) Defendant.        )
_________________________________________)

Notice is hereby given that Rudy Alvarez appellant/petitioner above-named, hereby appeals to
the United States Court of Appeals for the Ninth Circuit from the:
( X ) Final Judgment
( ) Sentence Only (18 U.S.C. ' 3742) Sentence Imposed                         .
( ) Order (Describe):                                   .
Entered in this proceeding on the 24th day of March, 2021.

DATED:      March 25, 2021                          /s/ Holly A. Sullivan
                                                   HOLLY A. SULLIVAN
Transcripts Required** X       Yes          No     Date Ordered    March 25, 2021 .
Date ( ) Indictment (X ) Information       Filed: July 2, 2020.
Bail Status Out of Custody_.
Will there be a request to expedite the appeal and set a schedule faster than that normally set?
Yes         No X (NOTE: This does not alleviate requirement of filing a motion to expedite
which must be done in accordance with FRAP 27.)
*Pursuant to Fed. R. Crim. P. 32(a)(2), the defendant may request the clerk to prepare and file
the Notice of Appeal.
**If transcript required, transcript order form (CA9-036) must be completed and court reporter
contacted to make arrangements for transcription.
        Case 3:20-cr-01809-LAB Document 94 Filed 03/25/21 PageID.959 Page 2 of 2

                               CERTIFICATE OF SERVICE
      Counsel for the Defendant certifies that the foregoing pleading has been electronically
served on the following parties by virtue of their registration with the CM/ECF system:
      John N. Parmley                         Jonathan I. Shapiro
      United States Attorney                  United States Attorney
      John.Parmley@usdoj.gov                  Jonathan.Shapiro@usdoj.gov




Dated: March 25, 2021                    /s/ Holly A. Sullivan
                                         Holly A. Sullivan
                                         Federal Defenders of San Diego, Inc.
                                         Attorney for Mr. Alvarez
                                         225 Broadway, Suite 900
                                         San Diego, CA 92101
                                         (619) 234-8467
                                         Email:Holly_Sullivan@fd.org
